DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07, 2021 has been entered.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 07, 2021 and August 10, 2021 are being considered by the examiner. 


Reason for Allowance

Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-21, are allowed for the same reason/s as stated in the Notice of Allowability Office Action mailed on January 13, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2002/0104967 A1 of Kouznetsov, disclose a gas sensor (10) exposed by diffusion to a gas flow and operable to measure the presence of a particular gas component of the gas flow. The sensor (10) comprises a base (20), a diffuser (34), a source (36), a detector (38), and a detection chamber (40). The diffuser (34) is interposed between the gas flow and the detection chamber (40). Thus, rather than directly exposing the source (36), detector (38), and other electronics to the full force of the gas flow, the gas is passed to and from the detection chamber (40) by diffusion. The source (36) radiates energy having a particular characteristic such that the energy is proportionally absorbed by the gas component. The detector (38) measures the presence of any unabsorbed energy and generates an output signal 

U.S. Publication No. 2005/0150304 A1 of Gustafson et al, disclose an apparatus for measuring the differential pressure of fluid in filter. The apparatus comprises a housing defining a pressure chamber. A differential pressure gauge divides the pressure chamber into first and second fluid chambers. The differential pressure gauge is arranged to measure a differential pressure between fluid in the first chamber and fluid in the second chamber. The differential pressure gauge has a variable output.

U.S. Publication No. 2006/0100796 A1 of Fraden et al, disclose a detector for monitoring decrease in air flow rate due to air filter clogging. It is based on combination of three essential components: the air flow sensor, a threshold detector and an indicator. The air flow sensor is built in form of a novel thermo-anemometer which contains a thermistor, a heating element, and a thermal insulator. Temperature of the sensor is maintained above the air temperature by a constant value by means of an electronic servo circuit. The threshold detector is implemented either in a hardware or software. A novel design of a thermo-anemometer (closely related to a hot wire anemometer) automatically compensates for variations in the air temperatures. The thermo-anemometer triggers the threshold circuit when air flow rate drops below a preset level. For reduction of power consumption, the detector may employ two additional sensors: one is for detection of the blower operation and the other is a presence detector to enable the alarm in presence of people to perceive the alarm. The 

U.S. Publication No. 2007/0013534 A1 of DiMaggio, disclose a wireless sensor unit detects an out-of-range condition of an air filter in a HVAC system by sensing the air flow passing across the filter or by pressure differential across the air filter. A The sensor unit sends a signal to a receiver unit that can be positioned a distance from the sensor unit to process the signal sent by the sensor unit and provide audio and/or visual warning of the air filter condition.

U.S. Publication No. 2012/0318073 A1 of Zavodny et al, disclose sensor offsets for an air filter monitor installed in an HVAC system may be determined by measuring a sensor offset differential pressure value across an air filter when substantially no air flow exists through the air filter. The sensor offset differential pressure value obtained at or near zero flow may represent the sensor offset for the air filter monitor.  The sensor offset differential pressure value may be used to compensate an un-compensated differential pressure value obtained during flow conditions.  

U.S. Patent No. 9,481,004 B2 to Vickers et al, disclose a filter for paint booth filtration systems. The filter has a housing made up of a peripheral wall, which extends around the entire periphery of the filter, and opposing filter-retaining screens. The filter-

U.S. Patent No. 9,593,861 B1 to Burnett, disclose a systems and methods for controlling and monitoring Indoor Air Quality (IAQ) devices are described. In some embodiments, a system may include an IAQ component configured to alter the quality of the air entering, leaving, or circulating within a building, a sensor coupled to the IAQ component, the sensor configured to determine a status of the IAQ component, and a transmitter coupled to the sensor, the transmitter configured to transmit an indication of the status to a controller. In other embodiments, a method may include receiving, at a Heating, Ventilation, and/or Air Conditioning (HVAC) thermostat, data from a sensor coupled to an IAQ component configured to alter the quality of the air entering, leaving, or circulating within a building, and determining, by the HVAC thermostat, a status of the IAQ component based upon the data.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						August 11, 2021           Primary Examiner, Art Unit 2685